Me. Justice Todd, Je.,
delivered the opinion of the court.
Juan J. Alba, appellee herein, seeks the dismissal, on the ground of frivolousness, of the appeal taken by Modesto Es-cudero before the full court from the order rendered on November 14, 1945, by Mr. Justice de Jesús as Acting Judge in Vacation, in civil case No. 159, Modesto Escudero v. District Court of San Juan. Said order reads thus:
'' On November 10, 1944, the Office of Price Administration issued a certificate (OPA Form-D-7) authorizing Juan J. Alba to take the proper legal steps in order to recover the possession of a certain house belonging to him situated at 21-B Loiza St., Santurce, which was occupied by the tenant Modesto Escudero. Said certificate set forth the condition that the action could not be brought before January 26, 1945. Alba then instituted an unlawful detainer proceeding in the Municipal Court of San Juan, Second Section, but since after the filing of the complaint he accepted the payment of lease rentals which had become due subsequently, the court dismissed the complaint on that ground. Two or three months later, and without obtaining a new certificate from the O.P.A., Alba filed another action of unlawful detainer against Escudero in the Municipal Court of San Juan, Third Section. The court rendered judgment for plaintiff on the merits of the case. The defendant appealed to the District Court of San Juan which also rendered judgment decreeing the eviction of the defendant. The defendant thereupon applied to the writer of this opinion, who was then acting as Judge in Vacation, for a writ of certiorari.
“In the certiorari petition it was alleged that the district court had acted without jurisdiction because the appellee, upon filing the second complaint in the Municipal Court of San Juan, Third Section, had failed to obtain a new certificate from the O.P.A., appellant alleging that the first certificate had been set aside by the judgment of the Municipal Court of San Juan, Second Section, dismissing* the complaint.
*540“There is no provision in the ‘Emergency Price Control Act’ or in its Regulations establishing such a limitation to the certificate in question, as asserted by the defedant. This being so, and there being no ■ showing that the circumstances of the second unlawful detainer proceeding were any different from those of the first proceeding,- the lower court acted correctly in refusing to dismiss the action of unlawful detainer on that ground.
“For the- aforesaid reasons the writ issued is quashed and the record of this case must be remanded to the lower court. ^
Appellant’s principal contention in bis written' opposition to the dismissal sought as well as in his oral argument at the hearing, is that the certificate issued by the Kent Division expired or was vacated when the first action of unlawful de-tainer instituted by Alba was dismissed and that the latter was estopped from bringing a new action because he had allowed several months to elapse after January 27 when he could have brought the action.
We are of the opinion, as set forth by Mr. Justice De Je-sús, that there is nothing in the Emergency Price Control Act or in the Regulations approved for its execution which would require the owner of a property in whose favor a certificate is issued to bring an action of unlawful detainer on the exact date when said certificate goes into effect. It does provide, however, that he may not bring the action a single day before its effectiveness. The fact that several additional months were allowed to the tenant to move may not be contended as prejudicial to him. Neither do we find any provision in the Act or its Regulations barring the owner from collecting the lease rentals until such time as the lease expires and he institutes the unlawful detainer proceeding after the certificate becomes effective.
The appeal herein is clearly frivolous and should be dismissed.
Mr. Justice De Jesús did not participate herein.